Action of assumpsit to recover for twenty-three months’ room and board of Eliza L. Maguire in the home of the plaintiff in Shanghai, China. The plaintiff is the husband of the grand daughter of Mrs. Maguire who at the time of the alleged services was almost eighty. She had made her home with the plaintiff for some years in this country and went with him and his family to Shanghai when he moved there. The jury found for the plaintiff for the period claimed at $75 per *591month. The case comes before this Court on a motion for new trial on the usual grounds. The law of this State in cases of this kind is definitely settled, Bryant vs. Fogg, 125 Me. 420, and cases cited. The issue here was one of fact, whether under the circumstances the services were rendered on the basis of contract or not. The determination of that issue in cases like this is “peculiarly the province of the jury.” There was evidence to support the verdict. It cannot be said that the record discloses any sound reason to disturb it. Motion overruled.
Harry A. Nickerson and Frank H. Haskell, for plaintiff.
William A. Cornelian and Elton H. Thompson, for defendant.